Me. Justice Wole
delivered the opinion of the court.
The Municipality of Caguas undertook a drainage scheme and contemporaneously, or perhaps a little while before obtaining a declaration of public utility from the Executive Council, entered into negotiations for a particular piece of property belonging to Nicolás Quinones Cabezudo. While iliese negotiations were pending and before the declaration of public utility Quiñones Cabezudo sold two portions of the said land, one to the appellant, Felipe Hernández, and one to Domingo Lasa. Quiñones Cabezudo was the only one of the three owners who was formally cited to appear before the Executive Council, but all three appeared before that *53body and ail were duly represented by the same attorney. They were apparently acting together.
A judicial proceeding to condemn the land was begun and judgment-was entered against the three defendants mentioned in the complaint. The court awarded to Nicolás Cabezudo the sum of $1,500 for the value of his land, to Felipe Her-nández, the appellant, $200 for the. value of his land, to Domingo Laza for the value of his land $300, and to Nicolás Quiñones for damages the sum of $1,800. Ve do not know whether the other defendants were satisfied with the award, but it is a fair inference, and in discussing the various errors raised by the appellant we shall do little more than mention the ones that did not prejudice him.
The refusal of the court to strike the complaint because it contained a conclusion of law describing the defendants as adults was clearly non-prejudicial. The mention in the complaint that land belonging to appellant had been segregated from other land belonging to the principal defendant was not subject to a motion to strike, nor was it error. The idea of the appellant, if at all availing, would have been more properly made by demurrer on the ground of undue joinder of parties defendant.
There was a demurrer on the ground of undue joinder, but in the brief of the appellant the. ground alleged was that the wife of Quiñones Cabezudo was made a defendant. This could not possibly have prejudiced the appellant. And as to joining the other two defendants, they were proper if not necessary parties.
We think the complaint was sufficiently clear and set forth a cause of action. It stated a declaration of public utility with regard to a drainage system by the Municipality of Caguas. The property was minutely described as well as the segregation made to appellant from the whole piece. The complaint recited the offer of payment made to all the defendants and their refusal to accept the same. There was a sufficient averment that the work was one of public neces*54sity. The declaration of the Executive Council on this score would generally be conclusive in the absence of some clear ■showing to the contrary.
Errors were alleged with respect to the admission of certain plans. We cannot see the prejudice and the plans were apparently the ones the engineers used in laying out the proposed drainage system.
Appellant in effect alleges that there was no proof of an offer of payment made to him. The court below found that there was, based principally on the testimony of the mayor that the offer was made to Attorney Arce, who continuously represented all three defendants before the Executive Council and afterwards. There was a sufficient compliance, we think, Avith section 4 of the Act of March 12, 1908, as follows:
“Where a Avork has been declared of public utility and, for any-reason, the OAvners of the property to be condemned refuse to consent to such condemnation as may be required, a cause of action shall thereby accrue to the person who is to perform said work, who may bring said action against the said OAvners. * * *
In the case of Fajardo Development Co. v. Zalduondo, 20 P. R. R. 245, Ave construed this section in the sense that parties by their acts Avould be estopped to raise the lack of a specific offer, and this follows from the wording of the section itself. Here the defendants were acting together and opposed the condemnation by joint action. An inspection of the record Avill show that the parties generally had in mind the whole property as it stood before .the segregation. We mention this in addition to the fact that the court apparently found that an offer had been made to the defendants.
Another assignment of error related to the weighing of the proof by the court beloAv, appellant maintaining that his land Ayas unduly and unnecessarily included in the condemnation. A part of his discussion of this assignment of error relates to the lack of due process in that appellant was not duly cited to appear before the council. However, he appeared voluntarily. This form of objection, moreover, is not *55included in the assignment of error. It was not duly raised here and it was not fundamental or prejudicial. The fact that other lands might have been better or cheaper than the land of appellant is not a sufficient reason to set aside o finding of the court when contiguous land of greater area has been adjudicated in the same, proceeding and when the mayor and the engineers of the city declared that the particular section was most convenient, being in a part of Caguas not particularly fitted for urbanization. In general there was something of a conflict and we see no reason to upset the court’s finding.
Similar considerations apply to the amount awarded, which is probably the moving ground of this appeal. The court below was not hound to find that the price paid by appellant at the time of purchase was a true value or that the agreed price in the deed was the actual price paid or. the value of the land at the time of the condemnation. And we see no other damages than the loss of the land.
The judgment must he,

Affirmed.

Í hief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.